Citation Nr: 0011486	
Decision Date: 05/01/00    Archive Date: 05/09/00

DOCKET NO.  98-12 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bipolar affective 
disorder/depression. 

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently rated as noncompensably disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 1998 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri. 

The Board notes that, in a submission dated in April 2000, 
the veteran's representative contends that the veteran, in 
his October 1997 claim, claimed secondary service connection 
for bipolar affective disorder/depression (secondary to 
service-connected left wrist disability).  The Board finds 
that a claim for secondary service connection was not raised 
by the October 1997 claim, which explicitly claimed that the 
current psychiatric disability "started on active duty with 
depression and anxiety."  The rest of the veteran's October 
1997 claim asserts that, due to the psychiatric disability, 
service-connected left wrist disability, and nervous 
problems, he had lost civil service employment; it does not 
reflect a contention that the psychiatric disability is 
secondary to a service-connected disability.  If the veteran 
wishes to file a claim for service connection for bipolar 
affective disorder/depression as secondary to his service-
connected left wrist disability, he is free to do so at any 
time.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  
38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151 (1999).  
Even communications treated as informal claims must at least 
indicate an intent to apply for one or more benefits.  
38 C.F.R. § 3.155 (1999). 

During the pendency of the claims on appeal, the veteran 
submitted a claim of entitlement to service connection for a 
foot disorder and for a total evaluation based on individual 
unemployability.  There is no evidence of record that the 
veteran has disagreed with the June 1999 denials of these 
claims, and these issues are not before the Board at this 
time.

FINDINGS OF FACT

1.  There is no medical evidence of record which demonstrates 
a nexus between the veteran's currently diagnosed bipolar 
affective disorder or depression and his military service. 

2.  VA audiological examination demonstrated an average 39 
decibel loss, coupled with a speech recognition score of 96 
percent in the right ear, and an average 47 decibel loss, 
coupled with a speech recognition score of 92 percent in the 
left ear.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bipolar 
affective disorder/ depression is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The schedular criteria for a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that a psychiatric disorder, diagnosed 
as bipolar affective disorder, was incurred in service.  He 
also contends that he is entitled to an increased 
(compensable) evaluation for service-connected hearing loss.

I. Service Connection: Bipolar Disorder/Depression

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Before the Board may address the merits of a veteran's claim, 
however, it must first be established that the claim is well 
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). 

In order for a service connection claim to be well grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis);  ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and;  
iii) of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995); Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has indicated that, alternatively, a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. 488 (1997).   That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Id at 498.

In his October 1997 claim, the veteran contended that his 
currently diagnosed bipolar affective disorder "started on 
active duty with depression and anxiety."  Service medical 
records are negative for any complaints, findings, or 
diagnosis of psychiatric disorder, including bipolar 
affective disorder or depression.  VA outpatient treatment 
records reflect that the veteran reported that he had 
experienced anxiety attacks in the months following 
retirement from a federal job.   In October 1997, notably 
nearly 27 years after service separation, the veteran was 
diagnosed with type II bipolar disorder, caused by use of the 
antidepressant Sertraline, for perceived panic disorder.  

After a review of the evidence of record, the Board finds 
that there is no competent medical evidence of record which 
demonstrates a nexus between any disease or injury during 
service and the veteran's currently diagnosed bipolar 
affective disorder or depression.  

The Board notes the veteran's contention and belief that such 
a medical nexus exists, that is, that symptomatology he 
claims to have experienced since service (depression and 
anxiety) represented the onset of his currently diagnosed 
bipolar affective disorder.  However, it is the province of 
health care professionals to enter conclusions which require 
medical opinions, such as an opinion as to the relationship 
between a current disability and service.  As a result, the 
veteran's lay opinion does not present a sufficient basis 
upon which to find this claim to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995) (layperson is generally 
not capable of opining on matters requiring medical 
knowledge, such as the condition causing symptoms).  The 
veteran's statements do not competent medical evidence 
because there is no indication that he has the medical 
training, expertise, or diagnostic ability to competently 
render such medical nexus opinion.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993) (unsupported by medical evidence, a claimant's 
personal belief, however sincere, cannot form the basis of a 
well-grounded claim).  For these reasons, the Board must find 
the veteran's claim for service connection for bipolar 
affective disorder/depression to be not well grounded.  See 
38 U.S.C.A. § 5107(a). 

The Board notes that the veteran's representative has request 
that the Board remand this case to the RO for the purpose of 
affording the veteran a VA compensation examination with a 
medical opinion regarding the etiology of his currently 
diagnosed psychiatric disorder.  However, as the veteran has 
not presented evidence to establish a well-grounded claim, 
there is no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1467.  
The Court has held that the VA Secretary cannot undertake to 
assist a veteran in developing facts pertinent to his or her 
claim until a well-grounded claim has been submitted.  Morton 
v. West, 12 Vet. App. 477 (1999) (per curiam). 

As the veteran's claim for service connection for bipolar 
affective disorder/depression does not even cross the 
threshold of a being a well-grounded claim, a weighing of the 
merits of this claim is not warranted, and the reasonable 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II. Increased Rating: Bilateral Hearing Loss

Initially, the Board notes that the veteran has presented a 
claim for increased rating for bilateral hearing loss that is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim that is plausible.  The 
Court has held that an allegation that a service-connected 
disability has increased in severity is sufficient to render 
the claim well grounded.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). 

Ratings of bilateral defective hearing range from 
noncompensable (0 percent) to 100 percent based on organic 
impairment of hearing acuity as noted by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold levels as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels, designated from level I for essentially normal acuity 
through XI for profound deafness.  38 C.F.R. § 4.85, Codes 
6100 to 6110 (effective June 10, 1999) (38 C.F.R. § 4.85 was 
amended on June 10, 1999 but with no substantive changes in 
the language with regard to hearing disabilities that are not 
considered "exceptional patterns of hearing impairment" under 
the amended 38 C.F.R. § 4.86).

Service connection has been established for bilateral hearing 
loss, rated as noncompensably disabling from December 1970.  
The veteran contends that his service-connected bilateral 
hearing loss is more than noncompensably disabling, and that 
he has difficulty hearing in listening situations required by 
everyday living.  He contends that the schedular criteria do 
not adequately rate his bilateral hearing loss, so that an 
extraschedular rating is warranted. 

Clinical records dated in August 1997 reflect that the 
veteran was seen for fitting of hearing aids.  However, 
compete audiologic examination of hearing acuity was not 
reported.

During a VA audiological examination in February 1999, the 
veteran reported that he wore hearing aids, which helped in 
quiet situations.  Audiological testing demonstrated an 
average 39 decibel loss, coupled with a speech recognition 
score of 96 percent in the right ear, which results in a 
numeric designation of I, and an average 47 decibel loss, 
coupled with a speech recognition score of 92 percent in the 
left ear, which results in a numeric designation of I.  When 
these results are assessed using Table VII, the appropriate 
percentage rating is 0 percent, designated as Diagnostic Code 
6100.  38 C.F.R. § 4.85, 4.87.   

The Board has considered the veteran's statements concerning 
the practical and functional difficulties he has with his 
hearing; however, it is the clinical findings on audiometric 
testing that provide the basis for the rating to be assigned.  
The Court has held that the "[a]ssignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1993).  In this case, the audiological examination results, 
when applied to the rating schedule, do not support the 
assignment of a compensable rating. 

While the veteran's bilateral hearing loss does not currently 
meet the criteria to warrant a compensable rating, should 
there be increased hearing loss disability, the veteran is 
free at any time to file a new claim for increased rating for 
bilateral hearing loss.  As the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not applicable, and the increased rating claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With regard to the veteran's contention that an 
extraschedular rating is warranted for his bilateral hearing 
loss, review of the record reveals that the RO did not 
expressly consider referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  This regulation provides that, in 
order to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for assignment of an extraschedular rating commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual. Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO did not expressly 
consider 38 C.F.R. § 3.321(b)(1), the Board has reviewed the 
record with these mandates in mind and finds no basis for 
further action or remand for referral on this question as the 
evidence does not demonstrate marked inference with 
employment or frequent periods of hospitalization.  
VAOPGCPREC 6-96. 


ORDER

The claim of entitlement to service connection, being not 
well grounded, is denied.

An increased (compensable) rating for bilateral hearing loss 
is denied.




		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals



 

